DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant initiated interviewed on May 10, 2022, in which claims 1-20 are presented for examination.
Remark
During the interview on May 10, 2022, the Applicant proposing to amend the independent claim 1 to read “iterating through the plurality of logs using active learning to identify a subset of the plurality of logs, wherein the active learning comprises using a schema to extract one or more data fields from the plurality of logs other than the subset of the plurality of logs”. However, the examiner is advised to incorporating the allowable subject matter of claims 13-16 identified below in the all independent claims in order to expertise the prosecution of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims 1, 17 and 19 recite “the respective log”. It is unclear as what respective log the applicant s referred to “the respective log”. Such claimed language is not disclosed by the claims. Amendment is required.

Claims 2-16, 18 and 20 are rejected for incorporating the deficiency of their respective base claims by dependency.
Claims 1, 17 and 19 recite the limitation "the respective log". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oliner et al., (hereinafter “Oliner”) US 2018/0089561.
The applied reference has a common Splunk Inc. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Oliner discloses a computer-implemented method (see figs 21and 22), comprising:
obtaining a plurality of logs generated by one or more components in an information technology environment (see par. [0079], [0110] and [0314)], commonly found in system logs files);
iterating through the plurality of logs using active learning to identify a subset of the plurality of logs (see [0079], [0110], [0244], and [0314], using statistical classification which includes supervised and unsupervised learning approaches);
for each log in the subset, causing the respective log to be displayed in a user interface (see [0147], display vents list that enables a user to view the raw data in each of the returned events.);
receiving a selection of a portion of the respective log via the user interface (see [0301], the displayed of a fields sidebar includes statistics about occurrences of specific fields in the returned events, including selected fields” that are pre-selected by the user, and “interesting fields” that are automatically selected by the system based on pre-specified criteria by enabling the user to select a portion of an event.);
labeling the respective log based on the selected portion (see [0264], [0319] and [0350]); and
training, using the labeled logs in the subset, a neural network to extract a data field from a log applied to the trained neural network as an input (see par. [0350]).
As to claim 2, Oliner discloses the computer-implemented method of Claim 1, further comprising generating a schema using a first labeled log of the labeled logs (see [0264]).

As to claim 3, Oliner discloses the computer-implemented method of Claim 1, further comprising generating a schema using a first labeled log of the labeled logs, wherein the schema indicates one or more data fields to extract from logs in the plurality determined to be similar to the first labeled log (see [0163]).

As to claim 4, Oliner discloses the computer-implemented method of Claim 1, further comprising generating a schema using a first labeled log of the labeled logs, wherein the schema comprises the selected portion of the first labeled log and a placeholder character that replaces an unselected portion of the first labeled log (see [0163]).

As to claim 5, Oliner discloses the computer-implemented method of Claim 1, further comprising: generating a first schema using a first labeled log of the labeled logs; and generating a second schema different than the first schema using a second labeled log of the labeled logs (see [0165]).

As to claim 6, Oliner discloses the computer-implemented method of Claim 1, further comprising: generating a first schema using a first labeled log of the labeled logs; and generating a second schema different than the first schema using a second labeled log of the labeled logs, wherein the first labeled log and the second labeled log have the same log source type (see [0085] and [0122]).

As to claim 7, Oliner discloses the computer-implemented method of Claim 1, further comprising: generating a first schema using a first labeled log of the labeled logs; and generating a second schema different than the first schema using a second labeled log of the labeled logs, wherein the first labeled log and the second labeled log have a different log message type (see [0088], data generated by such data sources can include, for example and without limitation, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements).

As to claim 8, Oliner discloses the computer-implemented method of Claim 1, further comprising: generating a schema using a first labeled log of the labeled logs; and causing the user interface to display the schema in response to a request to use the trained neural network to extract a data field from a second log applied to the trained neural network as an input (see [0146]).

As to claim 9, Oliner discloses the computer-implemented method of Claim 1, wherein causing the respective log to be displayed in a user interface further comprises causing the respective log to be displayed in the user interface that prompts a user to highlight one or more data fields of the respective log (see [0085]).

As to claim 10, Oliner discloses the computer-implemented method of Claim 1, wherein iterating through the plurality of logs using active learning to identify a subset of the plurality of logs further comprises: selecting randomly a first log in the plurality of logs; and causing the user interface to display the first log and prompt a user to select at least a portion of the first log (see [0301]).

As to claim 11, Oliner discloses the computer-implemented method of Claim 1, wherein iterating through the plurality of logs using active learning to identify a subset of the plurality of logs further comprises:
selecting randomly a first log in the plurality of logs (see [0160]-[0164].;
causing the user interface to display the first log and prompt a user to select at least a portion of the first log (see [0264]-[0269]);
receiving an indication of the portion of the first log selected by the user (see [0264]-[0269]);
selecting a second log in the plurality of logs (see [0264]-[0269]); and
determining whether the second log is similar to the first log based on the selected portion of the first log see [0122]-[0124], [0133] and [0242]-[0248]]).
.
As to claim 12, Oliner discloses the computer-implemented method of Claim 1, wherein iterating through the plurality of logs using active learning to identify a subset of the plurality of logs further comprises:
selecting randomly a first log in the plurality of logs (see [0160]-[0164]);
causing the user interface to display the first log and prompt a user to select at least a portion of the first log (see [0264]-[0269]);
receiving an indication of the portion of the first log selected by the user (see [0264]-[0269]);
selecting a second log in the plurality of logs (see [0264]-[0269]); and
determining whether the second log is similar to the first log based on the selected portion of the first log using a text similarity measure (see [0122]-[0124], [0133] and [0242]-[0248]]).

As to claims 17-18, claims 17-18 are system for performing the method of claims 1-12 above. They are rejected under the same rationale.

As to claims 19-20, claims 19-20 are non-transitory computer readable medium having stored therein instructions for executing the method of claims 1-12 above. They are rejected under the same rationale.

Allowable Subject Matter
Claim13-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 24, 2022